Citation Nr: 0533394	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  02-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury.

2.  Entitlement to service connection for psychiatric 
disability.

3.  Entitlement to service connection for a disability 
manifested by blood circulation problems, including as 
secondary to exposure to ionizing radiation.

4.  Entitlement to service connection for sterility, 
including as secondary to exposure to ionizing radiation.

5.  Entitlement to service connection for a disability 
manifested by vomiting, including as secondary to exposure to 
ionizing radiation.

6.  Entitlement to service connection for a sinus condition, 
including nose bleeds, including as secondary to exposure to 
ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977, with a period of two years, one month and 23 
days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied service connection for 
residuals of a right leg injury, psychiatric disability, a 
disability manifested by blood circulation problems, 
sterility, a disability manifested by vomiting, and a sinus 
condition, including nose bleeds; the latter four conditions 
were asserted as secondary to radiation exposure.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In June 2003, the veteran, accompanied by his representative, 
testified at a hearing conducted at the local VA office 
before the undersigned Veterans Law Judge (formerly known as 
a Board Member).  

When this matter was previously before the Board in February 
2004, it was remanded for further development and 
adjudication.  Because the agency of original jurisdiction 
has confirmed and continued the denial of the veteran's 
claims, the case was returned to the Board for further 
appellate consideration.

In the February 2004 remand, the Board noted that during the 
June 2003 hearing, the veteran had asserted informal claims 
of entitlement to an increased rating for the residuals of 
his right eye injury and to nonservice-connected pension 
benefits.  The Board referred those issues to the agency of 
original jurisdiction for appropriate action because they had 
not previously been considered by the RO.  While the case was 
on remand status, however, the agency of original 
jurisdiction took no action on these issues.  As such, the 
Board again refers these issues to the agency of original 
jurisdiction for appropriate action.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran's claims seeking service connection for residuals 
of a right leg injury and psychiatric disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's claimed disability manifested by blood 
circulation problems, sterility, a disability manifested by 
vomiting, and a sinus condition, including nose bleeds, were 
not present in service or until many years thereafter, and 
they are not related to service or to an incident of service 
origin, to include the veteran's reported in-service exposure 
to ionizing radiation.


CONCLUSION OF LAW

Neither a disability manifested by blood circulation 
problems, sterility, a disability manifested by vomiting, and 
a sinus condition, including nose bleeds was incurred in or 
aggravated by active service, nor are any of these conditions 
related to his reported in-service exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to service connection for a disability 
manifested by blood circulation problems, sterility, a 
disability manifested by vomiting, and a sinus condition, to 
include nose bleeds, and that the requirements of the VCAA 
have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOCs) that provided notice of evidence, the law 
and regulations, and the reasons and bases for the RO's 
determinations.  In addition, in the agency of original 
jurisdiction's June 2001, March 2002, February 2004 and March 
2005 "VCAA" letters, as well as at the June 2003 Board 
hearing and in the Board's February 2004 remand, VA carefully 
advised him of the information and evidence necessary to 
substantiate his claim and the importance of doing so.  Id.  
By way of these documents, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, the types of evidence VA would assist him in 
obtaining, as well as the need to submit any evidence that 
might substantiate his claim that was in his possession, see 
Pelegrini, ensuring the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. at 
119.  Indeed, at the June 2003 Board hearing, the undersigned 
Veterans Law Judge agreed to hold the record open for 30 days 
to provide the veteran the opportunity to submit additional 
evidence in support of his claim; four days later, the 
veteran did so, and provided the Board with a waiver of RO 
consideration.  As such, by his actions, the veteran 
affirmatively demonstrated that he understood the importance 
of citing or submitting evidence in support of his claim and 
the need to do so.  Moreover, he has not asserted that he was 
prejudiced in any way by the notice provided by VA during the 
course of this appeal.  See Mayfield; Pelegrini.  

In addition, with respect to the radiation aspect of his 
claims of service connection for a disability manifested by 
blood circulation problems, sterility, a disability 
manifested by vomiting and a sinus condition, including nose 
bleeds, and VA's duty to notify, in the February 2004 remand 
the Board, citing 38 C.F.R. § 3.311, specifically advised the 
veteran that he needed to cite or submit competent scientific 
or medical evidence showing that these claimed disorders were 
radiogenic diseases under that section.

For these reasons, the notices contained in VA's 
communications with the veteran, whether they were via 
letters, the RO's rating decisions, the SOC, the SSOCs, in 
discussions at the June 2003 Board hearing or in the Board's 
February 2004 remand, when cobbled together, see Mayfield, 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
his or her claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records as well as voluminous post-service private 
and VA treatment records and reports.  Further, VA has 
obtained records from the Social Security Administration 
(SSA), including a copy of a decision from that agency 
awarding the veteran disability benefits.  In addition, 
pursuant to the Board's February 2004 remand instructions, in 
April 2005, he was afforded a formal VA examination to 
determine whether he had a disability manifested by blood 
circulation problems, sterility, a disability manifested by 
vomiting and a sinus condition, including nose bleeds that 
was related to or had its onset during service, to include 
the veteran's reported in-service radiation exposure.  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claims and that there is no 
prejudice to him by appellate consideration at this time, 
without a second remand of the case to the RO for further 
development because the essential fairness of the 
adjudication was maintained.  See Mayfield; see also Bernard 
v. Brown.  In this case, the record on appeal demonstrates 
the futility of any further evidentiary development, and that 
there is no possibility that additional assistance would 
further aid him in substantiating his claims.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of this 
appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; or 
service at certain gaseous diffusion plants before February 
1992 and certain service on Amchitka Island, Alaska, before 
January 1974.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

Here, the veteran has not been diagnosed as having any of the 
disabilities for which service connection may be granted on a 
presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) to a radiation exposed veteran.  Thus 
service-connection cannot be granted on a presumptive basis 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309.  

Service connection, however, may also be established for 
disabilities deemed as potentially "radiogenic" diseases 
pursuant to 38 C.F.R. § 3.311.  In this regard, the Board 
reiterates that as it pointed out in the February 2004 
remand, that neither a disability manifested by blood 
circulation problems, sterility, a disability manifested by 
vomiting, nor a sinus condition, including nose bleeds is a 
listed radiogenic disease under 38 C.F.R. § 3.311(b)(2).  The 
term "radiogenic disease" is defined as "a disease that 
may be induced by ionizing radiation."  Id.  

If a claim is not based on a listed disease, VA must 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  Here, because the veteran has not done so, 
and since there is no competent medical evidence linking any 
of these conditions to radiation exposure, the development 
scheme set forth in 38 C.F.R. § 3.311 is not applicable.  
Under the circumstances, the Board must consider whether 
direct service connection is warranted for any of these 
conditions under 38 C.F.R. § 3.303(d).  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board has reviewed the lay and medical evidence in 
detail; however, because this appeal turns on whether the 
veteran has a disability manifested by blood circulation 
problems, sterility, a disability manifested by vomiting, and 
a sinus condition, including nose bleeds that are related to 
service, to specifically include his reported exposure to 
ionizing radiation while serving in Germany in the 1970s, the 
Board will focus its discussion to the evidence that speaks 
to this question.  See Gonzalez v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

Here, pursuant to the Board's February 2004 remand 
instructions, in April 2005, he was formally examined by VA.  
Following his review of the veteran's claims folder, in which 
he acknowledged the veteran's reported nuclear-related in-
service exposure to ionizing radiation, as well as the 
findings of his clinical examination, the examiner diagnosed 
the veteran as having peripheral vascular disease (PVD); 
oligospermia (sterility); and sinusitis.  Significantly, he 
opined that the veteran's PVD was unlikely related to his 
military service.  Instead, the examiner attributed the 
disability to the veteran's history of smoking tobacco and 
hypercholesterolemia.  Further, he indicated that there was 
no evidence of nasal bleeding.  With respect to his 
oligospermia, the examiner reported that it was unrelated to 
the veteran's military service, to specifically include 
exposure to ionizing radiation.  Similarly, the examiner 
opined that the veteran's sinusitis was not related to the 
veteran's military service, and there was no evidence of a 
disability manifested by vomiting.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is clearly against the claims.  
As such, the Board must deny service connection for a 
disability manifested by blood circulation problems, 
sterility, a disability manifested by vomiting, and a sinus 
condition, including nose bleeds.  In doing so, the Board 
does not question the sincerity of the veteran's conviction 
that he incurred each of these conditions during or as a 
consequence of his military service, or that they are 
etiologically related to his claimed in-service exposure to 
ionizing radiation.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and because the preponderance of the medical evidence is 
against these claims, service connection for these conditions 
must be denied.



ORDER

Service connection for a disability manifested by blood 
circulation problems, sterility, a disability manifested by 
vomiting, and a sinus condition, including nose bleeds is 
denied.

REMAND

For the reasons set forth below, the Board unfortunately 
finds that the veteran's claims of service connection for 
residuals of a right leg injury and psychiatric disability 
must be remanded for further development.

With respect to the veteran's claim of service connection for 
residuals of a right leg injury, in the February 2004 remand, 
the Board observed that during the June 2003 Board hearing, 
he reported that he injured his right leg during a flag 
football game while stationed in Germany during service.  As 
a result, the veteran testified he broke his right ankle.  He 
also reported that he was treated in service for six months 
for this condition, and essentially indicated that he had had 
chronic right ankle problems, particularly pain, since that 
time.  

In this regard, the Board observed that in denying service 
connection, the RO pointed out that the service medical 
records are negative for symptoms, treatment or diagnosis of 
a right leg injury.  The Board noted, however, that at the 
hearing, the veteran's representative, citing his testimony, 
asserted that some of the veteran's service medical records 
had not been associated with the claims folder.  

Here, it does appear that some of the veteran's service 
medical records may be missing.  The Board reiterates, 
however, that as it acknowledged in the February 2004 remand, 
because the veteran is competent to report that he sustained 
a right ankle injury during service, which he describes as a 
fracture, the absence of his service medical records is not 
prejudicial because the Board concludes that he indeed 
sustained such an injury during service.  As will be 
discussed in more detail below, because this claim turns on 
whether he has a current right ankle disability that is 
related to an in-service injury, further development is 
necessary.

Consistent with the veteran's contentions, the Report of 
Medical History at service separation, dated in November 
1977, shows that the veteran complained of having foot 
trouble.  That form, however, reflects that he denied having 
or formerly having broken bones or a bone, joint or other 
deformity.  Significantly, though, the examiner who prepared 
the "physician's summary" indicated that the veteran had 
sustained a sprain of his right ankle three years earlier and 
that it was "still aching now."  That physician added that 
the veteran had right ankle pain with activity.

The Report of Medical Examination at service separation, 
dated that same day, shows that the veteran reported having 
foot trouble, which prompted a clinical examination.  The 
physician who performed that evaluation reported that a 
physical examination of the right ankle was normal.

Post-service treatment records show that the veteran 
complained of having right ankle pain, and pursuant to the 
Board's February 2004 remand instructions, in April 2005, he 
was afforded a formal VA examination.  The examiner 
acknowledged that the veteran complained of having daily 
right foot and right ankle pain, which the veteran stated was 
exacerbated by activity.  The examiner also noted that the 
veteran used a cane to ambulate.  The examination revealed 
normal clinical findings, and the examiner diagnosed the 
veteran as having "status post right leg injury with no 
residuals and with normal examination."  Thereafter, in an 
addendum to that report, the examiner noted that X-rays of 
the veteran's right ankle disclosed that he had old post-
traumatic changes in the distal interosseus membrane as well 
as spurring anteriorly of the distal talus.

Here, despite the X-ray findings, the examiner unfortunately 
did not indicate whether the veteran had right ankle 
arthritis, or any other condition that might be secondary to 
his in-service right ankle injury.  In addition, the X-ray 
findings are inconsistent with the examiner's April 2005 
diagnosis.  Under the law, the Board is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound by on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, 
further development is required because the medical evidence 
of record does not contain sufficient information to address 
the required legal inquiry, i.e., whether the veteran has 
residuals of a right leg injury, to specifically include a 
right ankle disability, which is related to service.  Under 
the circumstances, it is incumbent on the Board to remand 
this matter and supplement the record prior to issuing a 
decision.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); 
Colvin v. Derwinski, 1 Vet. App. at 175; see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  According, this 
issue must be remanded so that the examiner who prepared the 
April 2005 VA examination report, or a suitable replacement, 
can opine as to whether it is at least as likely as not that 
the veteran has residuals of a right leg injury, to 
specifically include a right ankle disability, which is 
related to service.

With respect to the veteran's psychiatric disability claim, 
as the Board noted in the February 2004 remand, the veteran 
reported that this condition was secondary to his physical 
disabilities, and particularly his right ankle condition.  
Indeed, pursuant to the Board's February 2004 remand 
instructions, the psychologist who conducted the April 2005 
VA psychiatric examination diagnosed the veteran as having 
mood disorder secondary to general medical conditions, and 
reasoned that because service connection had not been 
established for the veteran's physical conditions other than 
his eye disability, his psychiatric disability was not 
related to service; he specifically indicated that the mood 
disorder was not related to the veteran's service-connected 
eye condition.

Thus, because the veteran's right ankle claim must be 
remanded for further development, it follows that his 
psychiatric disability claim must also be remanded to the 
agency of original jurisdiction because the resolution of the 
veteran's residuals of a right leg injury claim could 
potentially impact on his psychiatric disability claim, a 
Board decision on the psychiatric disability claim at this 
time would be premature.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  While on remand, if the medical evidence 
shows that the veteran has a residual of a right leg injury, 
and specifically a right ankle disability such as right ankle 
arthritis, VA must obtain an opinion as to whether it is at 
least as likely as not that his mood disorder is related to 
his right ankle disability.

In view of the above, this matter is REMANDED to the AMC for 
the following actions:

1.  The AMC should send the veteran's 
claims folder to the examiners who 
conducted the April 2005 VA "nose, 
sinus, pharynx and larynx" examination, 
and, if necessary, the April 2005 VA 
psychiatric examination (or if those 
examiners are no longer available, 
suitable replacement(s)) to request that 
those examiners prepare addenda to their 
April 2005 examination reports.  It is 
imperative that the examiners review the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledge that review in the 
examination reports.  

In the first report, the examiner who 
examined the veteran's right leg, and 
particularly, his right ankle, should 
comment whether, in light of the X-ray 
findings, the veteran has any right leg 
condition, to specifically include right 
ankle arthritis.

If the examiner concludes that the 
veteran has any right leg condition, and 
specifically, right ankle arthritis, the 
examiner must opine as to whether it is 
at least as likely as not that any such 
condition is related to or had its onset 
in the veteran's period of military 
service.

Then, if the examiner who evaluated the 
veteran's right leg condition opines that 
the veteran has a residual of a right leg 
injury, to include right ankle arthritis, 
then the psychologist who performed the 
April 2005 VA psychiatric examination (or 
a suitable replacement if he is not 
available) should comment whether it is 
at least as likely as not that the 
veteran developed a mood disorder 
secondary to general medical conditions 
as a result of his right leg condition.

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in legible reports.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

3.  The veteran and his representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


